Citation Nr: 0116636	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  01-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel



INTRODUCTION

The veteran had active service from April 1968 until January 
of 1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.


REMAND

A preliminary review of the record reveals an April 2001 
letter from a VA physician J.W., M.D., who indicates that he 
has been treating the veteran for five years for post-
traumatic stress disorder.  The physician states that based 
upon psychological and physical limitations, the veteran is 
presently unemployable.  The Board finds that this 
physician's treatment notes of the veteran's care would be 
helpful in determining what extent, if any, non-service 
connected psychological and physical disorders may have 
contributed in forming the physician's opinion that the 
veteran is unemployable.  Also, this physician's opinion 
seems inconsistent with the veteran's VA examination of July 
2000, in which the veteran received a Global Assessment of 
Functioning score of 65, and was diagnosed by the VA examiner 
as having mild to moderate post-traumatic stress disorder.  
Because of the discrepancy in medical opinions, the Board 
finds that another VA examination of the veteran's post-
traumatic stress disorder would be helpful in reaching an 
equitable disposition of this claim.

Also, the Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law substantially modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  This law eliminates the 
concept of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to the veteran's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following actions:


1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

2.  After obtaining the necessary 
authorizations from the veteran, the RO 
should obtain and associate with the 
claims file all treatment records 
pertaining to the veteran from J.W., M.D.  
The RO should also contact the veteran 
and request that he provide the names and 
addresses of any additional health care 
providers he has seen for treatment of 
post-traumatic stress disorder since 
February 1999.  

3.  The veteran should be afforded an 
examination for his post-traumatic stress 
disorder to determine the employability 
of the veteran based upon service-
connected disabilities, and to determine 
the severity of the veteran's post-
traumatic stress disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including treatment 
notes obtained from J.W., M.D.  The 
examiner is then requested to offer an 
opinion as to the employability of the 
veteran based upon service-connected 
disabilities, especially the severity of 
his post-traumatic stress disorder.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of additional 
evidence.  If the benefits sought on appeal are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


